Citation Nr: 1109745	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-36 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred on August 11, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 determination of the Department of Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a June 2010 hearing conducted at the VA Regional Office in Muskogee, Oklahoma.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran has been evaluated as permanently and totally disabled as a result of service-connected disabilities.

2. The Veteran received medical care at the Mayes County Medical Center on August 11, 2007.

3. The Veteran's treatment was not needed in such an emergency that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred on August 11, 2007, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board observes that the requirements under VCAA are not applicable where further assistance would not aid the Veteran in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (the Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim').

As discussed in the decision below, resolution of the Veteran's claim wholly depends on the interpretation of relevant law with respect to whether the Veteran is entitled to payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility.

VCAA notice is not required because this part of the claim involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).

Analysis

The Veteran is claiming entitlement to reimbursement of private medical expenses incurred on August 11, 2007, for treatment at a non-VA medical facility.  In various statements, including testimony before the Board, the Veteran asserts he sought treatment for a swollen elbow which had grown to approximately the size of a baseball and was painful and hot to the touch.  He asserts that, due to the elbow pain and fever, he believed it was unsafe to drive to the nearest VA emergency room, which was approximately 50 to 60 miles away.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met.  38 U.S.C.A. § 1725 (West 2002).  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances (all criteria a, b, and c must be met):

(a) for Veterans with service connected disabilities, treatment not previously authorized is rendered for (1) an adjudicated service-connected disability; or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; or (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31;

(b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

The record reflects that service connection is in effect for major depressive disorder, malignant neoplasm of the genitourinary system and deformity of the penis; a permanent and total disability rating due to service-connected disabilities has been assigned as of November 2004.  Since the Veteran was totally and permanently disabled for VA purposes upon his admission to Mayes County Medical Center on August 11, 2007, the Veteran is eligible for consideration for reimbursement under 38 U.S.C.A. § 1728.

The Board must next determine (1) whether the care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and, if so, (2) whether VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a) and 38 C.F.R. §17.120 (b) and (c).

The term "emergency treatment" means, in pertinent part, a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c). 

The record indicates the Veteran presented to the Mayes County Medical Center on August 11, 2007, complaining of left elbow pain.  He presented with a four-day history of pain and swelling in the left elbow.  He indicated he had previously been treated by VA and was diagnosed with bursitis and prescribed Amoxicillin.  Examination revealed swelling and warmth of the left elbow with full range of motion.  The left elbow was aspirated, which resulted in 2ml fluid withdrawn.  It was then dressed and wrapped.  A diagnosis of left elbow cellulitis and edema was provided.  

In light of the evidence of record, the Board finds that payment or reimbursement is not warranted for private medical treatment received on August 11, 2007, as the treatment was not rendered for "emergency treatment" as defined by statute.  See 38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c).  In this regard, the Board finds a prudent layperson would not reasonably believe that a delay in seeking immediate treatment for swelling and pain in the elbow would be hazardous to life or health.  As noted above, upon presenting to the Mayes County Medical Center emergency room, the Veteran indicated he had been experiencing pain and swelling in the elbow for approximately four to six days.  In addition, while he experienced pain in the elbow, he was able to exhibit full range of motion.  Further, the Veteran testified that he had been treated by VA for this condition earlier that week.  See June 2010 Board hearing transcript at 5.  In light of these facts, the Board finds that treatment received on August 11, 2007, was not "emergency treatment" for the purposes of payment or reimbursement of private medical expenses pursuant to 38 U.S.C.A. § 1728.

As a final note, the Board acknowledges the Veteran's assertion that the Mayes County Medical Center diagnosed him with a staph infection which, absent treatment, could have been life-threatening.  See Board hearing transcript at 7.  However, while the Veteran was tested for methicillin resistant staphylococcus aureus (MRSA), records indicate the test was negative.  In this regard, an August 2007 microbiology report indicates there was no growth or organism found.  Further, as noted above, records indicate the Veteran was diagnosed with cellulitis and edema of the left elbow; there is no medical record to support the Veteran's assertion he was diagnosed with a staph infection of the left elbow.  Furthermore, assuming arguendo that the Veteran had been diagnosed with a staph infection of the left elbow, the Veteran, as a layperson, would not have prior knowledge of such a diagnosis at the time he sought treatment at the emergency room.  Therefore, even if the Veteran had later been diagnosed with a staph infection, at the time he sought treatment in the emergency room, this could not have served as a basis for a prudent layperson to believe immediate treatment was necessary. 

In sum, given that the Veteran had suffered from pain and swelling in the elbow for four to six days prior to seeking private treatment, and had been treated by VA several days prior, in addition to the evidence indicating he presented to the emergency room with pain and swelling of the elbow with full range of motion, the Board finds that entitlement to payment or reimbursement for unauthorized private medical expenses incurred on August 11, 2007, is not warranted because a preponderance of the evidence demonstrates that a prudent layperson would not have reasonably believed that a delay in seeking immediate care would have been hazardous to life or health.  As such, the private treatment incurred on August 11, 2007, was not "emergency treatment" as defined by statute.  

As discussed above, failure to satisfy all three criteria enumerated in 38 C.F.R. § 17.120 precludes VA from paying unauthorized medical expenses incurred at a private hospital.  Therefore, as the Board has determined that criterion (b) has not been met in the instant case, a discussion of the remaining criteria is not necessary.  See Zimick, supra.  Since a preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).








ORDER

The claim of entitlement to payment or reimbursement of private medical expenses for medical care incurred at a non-VA medical facility on August 11, 2007, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


